Citation Nr: 1417612	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-20 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative changes, lumbar spine, claimed as a low back condition.

2.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims for entitlement to service connection for degenerative changes, lumbar spine and entitlement to TDIU, respectively.  

A hearing was held on the issue of entitlement to TDIU on June 20, 2012, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The Board notes that the most recent Form 21-22 of record, acknowledged September 18, 2012, appoints Texas Veterans Commission as the Veteran's representative.  However, in this particular situation, the receipt of this record by VA does not revoke Disabled American Veterans as representative for the particular claims here on appeal.  According to 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  If such a request is submitted more than 90 days following certification to the Board, the Board will not accept the request except when good cause for the delay is demonstrated on motion.  The Veteran's appeals for his claims for entitlement to service connection for degenerative changes of the lumbar spine and entitlement to TDIU were certified to the Board on March 20, 2012 and May 2, 2012, respectively.  The Form 21-22 appointing Texas Veterans Commission as the Veteran's representative was received by VA on September 7, 2012, more than 90 days following certification of each appeal.  As no motion has been submitted claiming good cause for the delay, the change in representation with regard to these particular issues is not accepted, and Disabled American Veterans remains the Veteran's representative for these claims.    

Although the Veteran has been granted a combined 100 percent evaluation, effective from April 2012, the Veteran's claim for TDIU remains viable for the entire claim period.  As discussed further below, the Board finds that the Veteran is entitled to an award of a TDIU predicated on a single disability, which may form the basis for an award of special monthly compensation.  See Summary of Precedent Opinions of the General Counsel, 75 Fed. Reg. 11229 (Mar. 10, 2010) (interpreting the holding in Bradley v. Peake, 22 Vet. App. 280 to mean that TDIU is not moot "where the same disability need not be counted twice, i.e., as a basis for TDIU and as a separate disability rated 60-percent or more disabling").    

The issue of entitlement to service connection for degenerative changes, lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issue of entitlement to TDIU, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  TDIU

Regulations provide that TDIU is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA Fast Letter 13-13 clarifies that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion, and that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  VA Fast Letter 13-13 (June 17, 2013). 

Currently, the Veteran has been granted service connection for the following disabilities: prostate cancer, evaluated as 100 percent disabling effective August 2005 and as 60 percent disabling from February 2008; anxiety disorder NOS and alcohol abuse, evaluated as 10 percent disabling effective May 2009 and as 50 percent disabling from December 2010; diabetes mellitus, evaluated as 20 percent disabling from April 2010; diabetic nephropathy, evaluated as 60 percent disabling from April 2012; hypertensive heart disease, evaluated as 30 percent disabling from April 2012; and erectile dysfunction, evaluated as noncompensable from June 2006.  When the Veteran submitted his claim for TDIU in November 2007, the combined evaluation for his service-connected disabilities was 100 percent.  The combined rating decreased to as low as 60 percent during the pendency of this claim.  38 C.F.R. § 4.25.  However, at all times, there was at least one disability, prostate cancer, rated as 60 percent disabling.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the claim.  See 38 C.F.R. § 4.16(a); VA Fast Letter 13-13 (June 17, 2013).

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where a veteran resides.  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran's post-service employment experience is limited to the following jobs: long shore man, bail tagger for a cotton gin company, paper carrier, and cab driver.  The Veteran is a high school graduate and attended one year of college and truck driving school following service.

For a number of years prior to his diagnosis of prostate cancer, for which he has been service-connected since August 2005, the Veteran was working as a paper carrier and then as a cab driver.  At the June 2012 Board hearing, the Veteran stated that he was forced to stop even his part-time cab work due to his urinary incontinence resulting from his prostate cancer.  He felt that he is not employable because he has to constantly stop what he is doing in order to run to the restroom.

VA/QTC examination and treatment records spanning the pendency of this appeal document that the Veteran experienced urinary incontinence requiring him to use the bathroom between once every hour and once every 1.5 hours, day and night.  Urine leakage was also noted, and requires the Veteran to wear absorbent material that must be changed two to four times per day.  During a March 2010 evaluation for posttraumatic stress disorder, the Veteran also reported that he takes naps during the day because he wakes so often during the night to void.  A May 2012 VA/QTC examiner noted the functional impact of the Veteran's service-connected prostate condition and opined that the Veteran is unable to work due to having to go to the restroom so frequently.      

The Board notes that at a March 2010 VA examination, the examiner documented the Veteran's report of voiding every 2-3 hours and urine leakage, and opined that his urinary incontinence does not cause any functional impairment or impact on sedentary or physical employment.  The examiner, however, did not provide a well-reasoned rationale for this conclusion, merely stating that urinary incontinence is very common and affects more than 13 million people in the United States.  Additionally, the Veteran's need to nap during the daytime was not considered.  As the majority of a medical opinion's value comes from its reasoning, the Board finds this opinion to carry little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)  

The Veteran is also service-connected for a number of other disabilities, including an anxiety disorder which the Veteran asserts cause him to withdraw and dislike being around and interacting with people.  The Board, however, finds that a preponderance of the evidence demonstrates that the effects of his service-connected prostate cancer alone, when considering his level of education, training, and work experience, render the Veteran unable to obtain or maintain substantially gainful employment.  As this disability has been evaluated at a minimum rating of 60 percent during the pendency of this claim, an award of TDIU may be granted by the Board in the first instance, and is warranted. 
ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).

The Veteran requested a local hearing at the RO before a Member of the Board in his May 2010 substantive appeal.  In June 2012, a hearing before the Board was held on the issue of entitlement to TDIU.  As of this date, the Veteran has not been afforded a hearing on the issue of entitlement to service connection for degenerative changes, lumbar spine, despite his request.  The Veteran should be rescheduled for another hearing before a Veterans Law Judge.

Accordingly, the claim is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


